DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 10/12/2021. The claim amendments are entered. Presently, claims 1-21 remain pending. Claims 1, 2, 11, and 17 have been amended. 

Acknowledgement is made of Applicant’s desire to hold the double patenting issue in abeyance. It is noted that the double patenting issue is not being held in abeyance since Applicant’s amendments are actively being considered with regards to the double patenting issue. Accordingly, the double patenting issue is being updated and maintained. 


Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but they are not persuasive.

Applicant argues that the combination of the prior art references allegedly fails to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s Reply pgs. 7-10). This is not persuasive because the previously cited reference Chu can teach the amended claim limitations as shown below in the updated mapping.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jspg. 

Claims 1, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 10,678,520 (hereinafter ‘520) in view of Chu (U.S. Pat. App. Pre-Grant Pub. No. 2009/0106178, hereinafter Chu). 

Claims 1, 11, and 17 of instant Application No. 15/953,639
Claims 1, 10, and 11 of U.S. Patent No. 10,678,520
Regarding claim 1:
A system associated with a live environment executing a current algorithm, comprising: 



a deployment platform implemented in an edge portion at an industrial site associated with the live environment, coupled to the algorithm data store, including: 



a lifecycle manager to: manage execution of the current algorithm in the live environment, and 





a performance manager to: receive an indication of a selected at least one potential replacement algorithm from the set of available algorithms, manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment, …; and 
















report performance information associated with the at least one potential replacement algorithm.
Claim 1:
A system associated with a live environment executing a current algorithm, comprising: 



a deployment platform, at least a portion of which is implemented in the edge portion at the industrial site associated with the live environment, coupled to the algorithm data store and algorithm analysis engine, including: 

a lifecycle manager adapted to: manage execution of the current algorithm in the live environment (The live environment creates source data as illustrated in Fig. 7 of ‘520.)
                    
           
receive from the algorithm analysis engine the indication of the selected at least one potential replacement algorithm, manage execution of the at least one potential replacement algorithm in a shadow environment in a manner that does not alter the live environment (The algorithm in a shadow environment uses the source data as recited in [0030]. The limitation of claim 1 in the instant application recites dividing one component (lifecycle manager) into separate modules (lifecycle manager and performance manager). The replacement algorithm in the instant application also being recited in the patented claim.  
       It would be obvious to one of ordinary skill in the art at the filing date of the instant application to take a subset of functionality from the lifecycle manager and assign it to the performance manager because all the functionality performed in performance manager are performed in the lifecycle manager.), and 

report performance information associated with the current algorithm and the at least one potential replacement algorithm.


Regarding claim 11 and 17, taking 11 as exemplary.

A method associated with a live environment executing a current algorithm, the method comprising: 

managing, by a lifecycle manager of a deployment platform implemented in an edge portion at an industrial site associated with the live environment; 



receiving, at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data; 


managing, by the performance manager, a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the ,…; and 

reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm.
Claim 10: (and claim 11)

A method associated with a live environment executing a current algorithm, comprising: ...


managing, by a lifecycle manager at a deployment platform at least a portion of which is implemented in the edge portion at the industrial site associated with the live environment, execution of the current algorithm in the live environment; 

receiving, by the lifecycle manager from the algorithm analysis engine, the indication of the selected at least one potential replacement algorithm (Wherein the performance manager operates as previously described in claim 1.)

managing, by the lifecycle manager, execution of the at least one potential replacement algorithm in a shadow environment in a manner that does not alter the live environment; and (Wherein the performance manager operates as previously described in claim 1.)


reporting, by the lifecycle manager, performance information associated with the current algorithm and the at least one potential replacement algorithm (Wherein the performance manager operates as previously described in claim 1.)



While patented case ‘520 teaches the above claim limitations for independent claims 1, 11, and 17, patented case ‘520 does not explicitly teach the following limitation in the independent claims: “the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment, the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment”. 
It is noted that ‘520 does disclose a management of the potential replacement algorithm in a shadow environment so as not to alter the live environment, but ‘520 does not explicitly disclose a utilization of the live data and a unidirectional connection between the two environment. Chu discloses the claim limitations, teaching: 
“the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment (Chu [0034]-[0039]: describing that the testing environment, i.e. shadow environment, receives and uses data sources from the production environment, i.e. live environment. That is, the testing environment is receiving and using live data from the production environment. This is also depicted Chu Figs. 4-6.), 
the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment (Chu Figs. 4-6: showing a unidirectional arrow flow from the data sources in the production environment, i.e. live environment, into the testing environment, i.e. shadow environment. Wherein the live data is in real-time (Chu [0122]).)”. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the patented case ‘520 to include the utilization and unidirectional connection in Chu. Doing so would enable “computer-implemented systems and methods for updating champion predictive models that operate within a production environment. A system and method can include evaluating the predictive model performance of a champion predictive model.” (Chu Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Predix Technical Whitepaper, “Predix Architecture and Services” (hereinafter Predix) in view of Chu (U.S. Pat. App. Pre-Grant Pub. No. 2009/0106178, hereinafter Chu).

Regarding claim 1, Predix teaches: 
A system associated with a live environment executing a current algorithm (Predix pg. 5: “Predix Machine is the software layer responsible for communicating with the industrial asset and the Predix Cloud, as well as running local applications, like edge analytics. This component can be installed on gateways, industrial controllers and sensors.”), comprising: 
an algorithm data store containing information about a set of available algorithms (Predix pg. 23: “Analytic Catalog ... includes complex algorithms packaged into services … The author of each analytic can add metadata to the catalog entry.” Wherein analytics are the set of algorithms, Analytic Catalog is algorithm data store, and metadata is the information.); and 
a deployment platform implemented in an edge portion at an industrial site associated with the live environment, coupled to the algorithm data store (Predix Figure in pg. 10 and pg. 10: “The Predix Machine software is deployed on the gateway device.” And Predix pg. 8: “Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.” And Predix pg. 21: “the Analytic Catalog service makes it easy to deploy an analytic independently as a service”. Wherein the Predix Machine is the deployment platform implemented in an edge portion (gateway) at an industrial site associated with the live environment.), including: 
a lifecycle manager to: manage execution of the current algorithm (Predix pg. 20: “Predix Analytic services provide a framework…. This framework can be used to manage the execution of analytics.”) in the live environment (Predix pg. 8: “Functional Capabilities of Predix Machine…. The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.”), and ….

While the cited reference Predix teaches the above limitations of claim 1, it does not explicitly teach: “a performance manager to: receive an indication of a selected at least one potential replacement algorithm from the set of available algorithms, manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment, the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment, the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment; and report performance information associated with the at least one potential replacement algorithm” on lines 9-16. Chu discloses claim limitations, teaching: 
“a performance manager to: receive an indication of a selected at least one potential replacement algorithm from the set of available algorithms (Chu [0033]: describing a “model manager” that can obtain, evaluate, and determine a best performing competing model out of a plurality of competing models to replace a champion model that is currently in use. See also [0035]-[0039]: describing various evaluation metrics for selecting the best performing competing model.), 
manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment (Chu [0033]: describing a “production environment” (i.e. a live environment) and a “testing environment” (i.e. a shadow environment), wherein “[t]he test environment 310 contains competing models 320 that are under development and which can act as replacement models for the champion models that are operating in the production environment 202. In the operational scenario of FIG. 4, the competing models 320 use data from the data source 230 collected at time point 1B to generate test results 330. A model manager compares the competing models' performance test results 330 (with respect to predicting data source 1B) with champion model 1's prediction performance…. Based upon the comparison, if a competing model outperforms the champion model, then a corrective action can include replacing at 270 the champion model 222 with the competing model.” 
The testing environment can utilize various data sources in evaluating the competing models (Chu [0034]-[0039]). And the testing environment is separated from the production environment (see Chu Figs. 4-6). Prior to a production deployment of the selected competing model(s), the model manager can test the model for accuracy and operational errors in the testing environment (Chu [0083] and [0122]).),
the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment (Chu [0034]-[0039]: describing that the testing environment, i.e. shadow environment, receives and uses data sources from the production environment, i.e. live environment. That is, the testing environment is receiving and using live data from the production environment. This is also depicted Chu Figs. 4-6.), 
the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment (Chu Figs. 4-6: showing a unidirectional arrow flow from the data sources in the production environment, i.e. live environment, into the testing environment, i.e. shadow environment. Wherein the live data is in real-time (Chu [0122]).); and 
report performance information associated with the at least one potential replacement algorithm (Chu [0039]: describing testing criteria by the model manager for evaluating, determining, and selecting a competing model to replace a champion model. The model manager can maintain and provide such monitoring reports (Chu [0031] and [0154]).)”. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the cited reference Predix to include the various environments in Chu. Doing so would enable “computer-implemented systems and methods for updating champion predictive models that operate within a production environment. A system and method can include evaluating the predictive model performance of a champion predictive model.” (Chu Abstract).

Regarding claim 8, the rejection of claim 1 is incorporated. Predix teaches:
The system of claim 1, wherein at least some of the performance, prior to being transmitted to a cloud portion, undergoes a process associated with at least one of: (i) anonymization, (ii) de-identification, (iii) summarization (Predix pg. 16: describing that “analytics services enable applications to pour over the massive amounts of asset data and detect trends.” Wherein a trend is a summary.), and (iv) normalization (Predix pg. 8: “Edge analytics provide a way to pre-process the data so that only the pertinent information is sent to the cloud.” Which can include generating a “fingerprint” of the aggregate data.). 

Regarding claim 11, Predix teaches:
A method associated with a live environment executing a current algorithm (Predix pg. 5: “Predix Machine is the software layer responsible for communicating with the industrial asset and the Predix Cloud, as well as running local applications, like edge analytics. This component can be installed on gateways, industrial controllers and sensors.”), the method comprising: 
managing, by a lifecycle manager of a deployment platform implemented in an edge portion at an industrial site associated with the live environment (Predix Figure in pg. 10 and pg. 10: “The Predix Machine software is deployed on the gateway device.” And Predix pg. 8: “Functional Capabilities of Predix Machine…. The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.” And Predix pg. 21: “the Analytic Catalog service makes it easy to deploy an analytic independently as a service”. Wherein Predix Machine is the deployment platform implemented in an edge portion (gateway) at an industrial site associated with the live environment.); ….

While the cited reference Predix teaches the above limitations of claim 11, it does not explicitly teach: “receiving, at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data; managing, by the performance manager, a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live , the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment, the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment; and reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm” on lines 9-18. Chu discloses claim limitations, teaching:
“receiving, at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data (Chu [0033]: describing a “model manager” that can obtain, evaluate, and determine a best performing competing model out of a plurality of competing models to replace a champion model that is currently in use. See also [0035]-[0039]: describing various evaluation metrics for selecting the best performing competing model.); 
managing, by the performance manager, a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment (Chu [0033]: describing a “production environment” (i.e. a live environment) and a “testing environment” (i.e. a shadow environment), wherein “[t]he test environment 310 contains competing models 320 that are under development and which can act as replacement models for the champion models that are operating in the production environment 202. In the operational scenario of FIG. 4, the competing models 320 use data from the data source 230 collected at time point 1B to generate test results 330. A model manager compares the competing models' performance test results 330 (with respect to predicting data source 1B) with champion model 1's prediction performance…. Based upon the comparison, if a competing model outperforms the champion model, then a corrective action can include replacing at 270 the champion model 222 with the competing model.” 
The testing environment can utilize various data sources in evaluating the competing models (Chu [0034]-[0039]). And the testing environment is separated from the production environment (see Chu Figs. 4-6). Prior to a production deployment of the selected competing model(s), the model manager can test the model for accuracy and operational errors in the testing environment (Chu [0083] and [0122]).),
the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment (Chu [0034]-[0039]: describing that the testing environment, i.e. shadow environment, receives and uses data sources from the production environment, i.e. live environment. That is, the testing environment is receiving and using live data from the production environment. This is also depicted Chu Figs. 4-6.), 
the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment (Chu Figs. 4-6: showing a unidirectional arrow flow from the data sources in the production environment, i.e. live environment, into the testing environment, i.e. shadow environment. Wherein the live data is in real-time (Chu [0122]).); and 
reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm (Chu [0039]: describing testing criteria by the model manager for evaluating, determining, and selecting a competing model to replace a champion model. The model manager can maintain and provide such monitoring reports (Chu [0031] and [0154]).)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the cited reference Predix to include the various environments in Chu. Doing so would enable “computer-implemented systems and methods for updating champion predictive models that operate within a production environment. A system and method can include evaluating the predictive model performance of a champion predictive model.” (Chu Abstract).

Regarding claim 17, Predix teaches:
…:
 U.S. Serial No. 15/953,639manage execution of a current algorithm (Predix pg. 20: “Predix Analytic services provide a framework ...This framework can be used to manage the execution of analytics.”) in a live environment (Predix pg. 8: “Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.”); ….

While the cited reference Predix teaches the above limitations of claim 17, it does not explicitly teach: “A non-transitory, computer-readable medium storing instructions, which, when executed, cause a processor to” in the preamble and “receive an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an , the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment, the data provided to the shadow environment in real HANLEY, FLIGHT & ZIMMERMAN, LLCPage 5 of 10Attorney Docket No. 323919-US-1Response to the Final Office Action dated June 11, 2021time using a unidirectional connection from the live environment to the shadow environment; and report performance information associated with the at least one potential replacement algorithm” on lines 5-16. Chu discloses the claim limitations, teaching:
 “A non-transitory, computer-readable medium storing instructions, which, when executed, cause a processor to”: computer program instructions and variable storage media (Chu [0157]-[0159]). 
“receive an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data (Chu [0033]: describing a “model manager” that can obtain, evaluate, and determine a best performing competing model out of a plurality of competing models to replace a champion model that is currently in use. See also [0035]-[0039]: describing various evaluation metrics for selecting the best performing competing model.); 
manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment (Chu [0033]: describing a “production environment” (i.e. a live environment) and a “testing environment” (i.e. a shadow environment), wherein “[t]he test environment 310 contains competing models 320 that are under development and which can act as replacement models for the champion models that are operating in the production environment 202. In the operational scenario of FIG. 4, the competing models 320 use data from the data source 230 collected at time point 1B to generate test results 330. A model manager compares the competing models' performance test results 330 (with respect to predicting data source 1B) with champion model 1's prediction performance…. Based upon the comparison, if a competing model outperforms the champion model, then a corrective action can include replacing at 270 the champion model 222 with the competing model.” 
The testing environment can utilize various data sources in evaluating the competing models (Chu [0034]-[0039]). And the testing environment is separated from the production environment (see Chu Figs. 4-6). Prior to a production deployment of the selected competing model(s), the model manager can test the model for accuracy and operational errors in the testing environment (Chu [0083] and [0122]).), 
the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment (Chu [0034]-[0039]: describing that the testing environment, i.e. shadow environment, receives and uses data sources from the production environment, i.e. live environment. That is, the testing environment is receiving and using live data from the production environment. This is also depicted Chu Figs. 4-6.), 
the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment (Chu Figs. 4-6: showing a unidirectional arrow flow from the data sources in the production environment, i.e. live environment, into the testing environment, i.e. shadow environment. Wherein the live data is in real-time (Chu [0122]).); and
report performance information associated with the at least one potential replacement algorithm (Chu [0039]: describing testing criteria by the model manager for evaluating, determining, and selecting a competing model to replace a champion model. The model manager can maintain and provide such monitoring reports (Chu [0031] and [0154]).)”. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the cited reference Predix to include the various environments in Chu. Doing so would enable “computer-implemented systems and methods for updating champion predictive models that operate within a production environment. A system and method can include evaluating the predictive model performance of a champion predictive model.” (Chu Abstract). Wherein “[t]he computer components, software modules, functions, data stores and data structures described herein may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations” (Chu [0160]). 
Regarding claim 18, claim 18 is substantially similar to claim 8 and therefore is rejected on the same ground as claim 8. Claim 18 is a medium claim that corresponds to system claim 8.

Claims 2-7, 9, 10, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Predix Technical Whitepaper, “Predix Architecture and Services” (hereinafter Predix) and Chu (U.S. Pat. App. Pre-Grant Pub. No. 2009/0106178, hereinafter Chu) in view of IBM SPSS Modeler 18.1.1 Deployment Guide (hereinafter IBM).

Regarding claim 2, the rejection of claim 1 is incorporated. Predix teaches:
The system of claim 1, further including: an algorithm analysis engine coupled to the algorithm data store and the deployment platform (Predix pg. 8: “Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.” And Predix pg. 23: “the Analytic Catalog service makes it easy to deploy an analytic independently as a service”. Wherein the edge analytics capability is the algorithm analysis engine, Predix machine is the deployment platform, and the Analytic Catalog is the algorithm data store.), including: ….

While Predix in combination with the other cited reference teach the above limitations of claim 2, they do not explicitly teach: “a data connection to access the information about the set of available algorithms, and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 10Attorney Docket No. 323919-US-1Response to the Final Office Action dated June 11, 2021U.S. Serial No. 15/953,639at least one processor coupled to the data connection and to: perform a comparison based on the information corresponding to ones of the set of available algorithms and at least one requirement associated with the current algorithm executing in the live environment, based on the comparison, select at least one algorithm from the set of available IBM discloses the claim limitations, teaching:
“a data connection to access the information about the set of available algorithms (IBM pg. 25: “The Challengers table lists the default score branches for challengers that match the data source and the label associated with the first challenger. Only the challengers selected from the table will be compared to the first challenger when the job step is executed.” Note: selecting challengers from the table is accessing the information about the pool of available algorithms.), and
at least one processor coupled to the data connection and to (IBM pg. 2: “IBM SPSS Collaboration and Deployment Services consists of a single, centralized IBM SPSS Collaboration and Deployment Services Repository that serves a variety of clients, using execution servers to process analytical assets.”): 
perform a comparison based on the information corresponding to ones of the set of available algorithms and at least one requirement associated with the current algorithm executing in the live environment (IBM pgs. 19-20: “The champion model is compared to a plurality of challenger models. If the challenger model is better than the champion model, the champion model is overwritten. Thus, the challenger model becomes the new champion model...examine performance of existing model ... Now evaluate the new model.” Note: performance is at least one requirement associated with the current algorithm executing in the live environment; existing model is the current algorithm; new model is each of the pool of available algorithms.),
IBM pg. 27: “The system will execute the champion challenger job step and determine a new champion. However, a new version of the champion will not be created or saved to the repository. Instead, the results will only be written to the job history log, indicating which challenger would have been chosen as the champion.” Note: a new version of the champion is the at least one of the pool of available algorithms as a potential replacement algorithm; writing the job history log is transmitting the indication of the selected at least one potential replacement algorithm.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the combined cited references to include the computation in IBM. Doing so would enable the use of the “IBM SPSS Deployment Manager, [which makes it] … possible to compare model files generated by IBM SPSS Modeler to determine which file contains the most effective predictive model. The champion challenger job step evaluates a model and compares it to one or more challengers. After the system compares the results, the best model becomes the new champion.” (IBM pg. 23).

Regarding claim 3, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the current algorithm and the selected at least one potential replacement algorithm have at least one of: (i) different inputs, and (ii) different outputs”. IBM discloses the claim limitations, teaching: different outputs, describing that “[f]irst do the evaluation of the current champion model var missRateChamp …. Now evaluate the new model … var missRateChallenge” (IBM pgs. 19-20). Wherein missRateChamp and missRateChallenge are different outputs between the current algorithm and the selected at least one potential replacement algorithm.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the combined cited references to include the computation in IBM. A motivation to combine the cited references with IBM was previously given.
 
Regarding claim 4, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the reported performance information is based on at least one of: (i) an objective rating, and (ii) a subjective rating including an effect on future performance”. IBM discloses the claim limitations, teaching: subjective ratings, e.g. “[m]odel evaluation and comparison can focus on accuracy, gains, or accreditation” ([IBM pg. 23).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the combined cited references to include the evaluation in IBM. Doing so would enable “IBM SPSS Deployment Manager, [which makes it] … possible to compare model files generated by IBM SPSS Modeler to determine which file contains the most effective predictive model. The champion challenger job step evaluates a model and compares it to one or more challengers. After the system compares the results, the best model becomes the new champion.” (IBM pg. 23).

Regarding claim 5, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein data not included as an input to the current algorithm is analyzed to determine algorithm execution context information”. IBM discloses the claim limitations, teaching: “First do the evaluation of the current champion model... if missRateChamp > missRateChallenge” (IBM pgs. 19-20). Wherein the missRateChamp is performance data that is not included as an input to the current algorithm and is analyzed to determine algorithm execution context information. Context refers to any parameter, condition, state, etc. that affects operation of an algorithm as recited in the instant application.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the combined cited references to include the computation in IBM. Doing so would enable the use of the “IBM SPSS Deployment Manager, [which makes it] … possible to compare model files generated by IBM SPSS Modeler to determine which file contains the most effective predictive model. The champion challenger job step evaluates a model and compares it to one or more challengers. After the system compares the results, the best model becomes the new champion.” (IBM pg. 23).

Regarding claim 6, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the performance manager manages execution of … a single potential replacement algorithm in the shadow environment”. IBM discloses the claim limitations, teaching: “[b]y default, the system creates a new copy of the champion each time the champion challenger job step is run, stores the copy to the output location specified, and writes the results to the job history log.” (IBM pg. 27). And “[t]o select the data source used in the champion challenger analyses, perform the following steps” (IBM pg. 26). Wherein storing the copy to the output location specified is managing execution of the at least one potential replacement algorithm in a shadow environment using the source data.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the combined cited references to include the execution in IBM. Doing so would enable the use of the “IBM SPSS Deployment Manager, [which makes it] … possible to compare model files generated by IBM SPSS Modeler to determine which file contains the most effective predictive model. The champion challenger job step evaluates a model and compares it to one or more challengers. After the system compares the results, the best model becomes the new champion.” (IBM pg. 23).

While the cited references in combination teach the above limitations of claim 6, they do not explicitly teach: “multiple copies of” on line 2. Chu discloses the claim limitations, teaching: “The training data used to develop the model. The validation data used to control model over fitting... The algorithms chosen to generate the models may need to be validated” (Chu [0113-0114] and 0119]). Wherein the model and validation model are multiple copies.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the combined cited references with the concept of multiple copies of a single potential replacement algorithm taught by Chu. Doing so would enable “the expected performance of multiple models created by users [to] be compared on blind test data sets” (Chu [00114]).

Regarding claim 7, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the performance manager further manages execution of a copy of the current algorithm in the shadow environment”. IBM discloses the claim limitations, teaching: “the system creates a new copy of the champion each time the champion challenger job step is run, stores the copy to the output location specified, and writes the results to the job history log” (IBM pg. 27).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the combined cited references to include the execution in IBM. Doing so would enable the use of the “IBM SPSS Deployment Manager, [which makes it] … possible to compare model files generated by IBM SPSS Modeler to determine which file contains the most effective predictive model. The champion challenger job step evaluates a model and compares it to one or more challengers. After the system compares the results, the best model becomes the new champion.” (IBM pg. 23).

Regarding claim 9, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: wherein the performance information includes at least one of: (i) an accuracy, (ii) a precision, and (iii) a level of confidence. IBM discloses the claim limitations, teaching: an accuracy, wherein “[m]odel evaluation and comparison can focus on accuracy, gains, or accreditation” (IBM pg. 23). 
IBM Doing so would enable the use of the “IBM SPSS Deployment Manager, [which makes it] … possible to compare model files generated by IBM SPSS Modeler to determine which file contains the most effective predictive model. The champion challenger job step evaluates a model and compares it to one or more challengers. After the system compares the results, the best model becomes the new champion.” (IBM pg. 23).

Regarding claim 10, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the information about the pool of available algorithms comprises metadata including at least one of: (i) an identifier, (ii) a description, (iii) an implementation type, (iv) a version, (v) input data, (vi) output data, (vii) a resource requirement, (viii) context information, (ix) historical performance data, (x) an author, (xi) compliance information, and (xii) license information”. IBM discloses the claim limitations, teaching: (i) an identifier (IBM pg. 25: describing that “the Challengers table contains the following information. Name. Name of the challenger. Label. Label associated with the challenger.”), (ii) a description (IBM pg. 25: “Description. A description of the challenger.”),  … (viii) context information (IBM pg. 28: “Data files information appears for the challengers that were selected from the list of challengers in the Challengers tab.”). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify to modify the system associated with a live environment in the combined cited references to include the information in IBM. Doing so “IBM SPSS Deployment Manager, [which makes it] … possible to compare model files generated by IBM SPSS Modeler to determine which file contains the most effective predictive model. The champion challenger job step evaluates a model and compares it to one or more challengers. After the system compares the results, the best model becomes the new champion.” (IBM pg. 23).

Regarding claim 12, claim 12 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 12 is a method claim that corresponds to system claim 3.

Regarding claim 13, claim 13 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 13 is a method claim that corresponds to system claim 4.

Regarding claim 14, claim 14 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 14 is a method claim that corresponds to system claim 5.

Regarding claim 15, claim 15 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6. Claim 15 is a method claim that corresponds to system claim 6.

Regarding claim 16, claim 16 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7. Claim 16 is a method claim that corresponds to system claim 7.

Regarding claim 19, claim 19 is substantially similar to claim 9 and therefore is rejected on the same ground as claim 9. Claim 19 is a medium claim that corresponds to system claim 9
Regarding claim 20, claim 20 is substantially similar to claim 10 and therefore is rejected on the same ground as claim 10. Claim 20 is a medium claim that corresponds to system claim 10.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Predix Technical Whitepaper, “Predix Architecture and Services” (hereinafter Predix) and Chu (U.S. Pat. App. Pre-Grant Pub. No. 2009/0106178, hereinafter Chu) in view of Wu et. al. (U.S. Pat. No. 10,943,301, hereinafter Wu).

Regarding claim 21, the rejection of claim 1 is incorporated. Predix teaches:
The system of claim 1, wherein the deployment platform is to (Predix Figure in pg. 10 and pg. 10: “The Predix Machine software is deployed on the gateway device.”)….

While Predix teaches the above limitations of claim 21, Predix in combination with other cited reference do not explicitly teach: “combine a first potential replacement algorithm and a second potential replacement algorithm to create a third potential replacement algorithm”. Wu discloses the claim limitations, teaching: “certain embodiments, the modeling output may include a first model output and a second model output (and optionally additional model outputs). The computing device may combine (block 1440) multiple model outputs (i.e., the first model output and the second model output) using either an additive technique or a multiplicative technique, to generate a combined model(s). Additionally, the computing device may select (1445) a champion model from the any of the initial model outputs and combined model(s).” (Wu col. 16, lines 61-67 to col. 17, lines 1-4). Wherein the combination of the models can occur via an additive process (Wu col. 14, lines 6-27) or a multiplicative process (Wu col. 14, lines 29-47). The combination and selection can occur via a platform on the computing device (Wu col. 14, lines 58-61 and col. 15, lines 23-26 and 50-53) that can be used “for combining data models and techniques for selecting a “champion” data model” (Wu col. 2, lines 6-9). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system associated with a live environment in the combined cited references to include the combined algorithm in Wu. Doing so would enable “[t]echniques for building and managing data models are provided…. The systems and methods may build the data models and generate charts and plots depicting aspects of the data models. Additionally, the systems and methods may combine data models and select champion data models.” (Wu Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Zhu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0193066): describing a champion/challenger model to test potential replacement software, wherein the champion is the initial model that is currently used, while the challenger are potential replacement models. The champion/challenger model uses an A/B testing method that “is performed (e.g. by a job executing on cluster system 150) and the results of the A/B test are used to select a winning model 860. Winning model 860 then becomes the champion model 830 and the process repeats where a new challenger model 840 is eventually generated.” (Zhu 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121